DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3, 6-16, and 19-20 are pending.
The U.S.C. 112 rejections, other than those stated below, have been corrected and the rejections are withdrawn.
The U.S.C. 101 rejections have been corrected and the rejections are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishnaswamy et al. (US 20150370303).
Regarding claim 1, Krishnaswamy teaches 
An apparatus comprising: 
one or more processor cores; (Fig. 1 (core cluster – 100))
a power detector to detect when a power level provided by a power supply to the one or more processor cores crosses a threshold, wherein the threshold is related to a maximum expected power consumption of the one or more processor cores; and ([0030], “power management unit 115 may be programmed by a system administrator to throttle and resume the core clusters 100 proportionate to a relative priority of each core cluster 105 to the other core clusters 105, and based upon how much the processor 10 is above ... the power threshold.” [0033], “track whether or not the processor 10 is operating above … a predetermined power threshold, and to throttle or resume one or more of the processor core clusters 100 dependent upon whether the processor 10 is operating above … the chip power threshold.”)
a power control unit (PCU) communicatively coupled to the power detector, (Abstract, “a power management unit that may monitor the power consumed by a processor including a plurality of processor core.”) wherein the PCU is to proportionally throttle the one or more processor cores based on an amount that the power level crosses the threshold. ([0030], “power management unit 115 may be programmed by a system administrator to throttle and resume the core clusters 100 proportionate to a relative priority of each core cluster 105 to the other core clusters 105, and based upon how much the processor 10 is above ... the power threshold.” And [0033], “the chip power capping unit 205 may implement a proportional feedback algorithm (shown below in the pseudo code example) that may track whether or not the processor 10 is operating above or below a predetermined power threshold, and to throttle or resume one or more of the processor core clusters 100 dependent upon whether the processor 10 is operating above or below the chip power threshold. The summing unit 231 may combine all capping outputs to reduce adjust the frequency and/or voltage of the core clusters as necessary to attempt to achieve operation within programmed thresholds.”)
Regarding claim 8, Krishnaswamy teaches 
A machine-readable storage media having machine-readable instructions stored thereon, that when executed, cause one or more machines to perform an operation comprising:  
Docket No.: O1.AC6323-US28determining a throttle frequency based on an amount that a maximum power level provided by a power supply to the one or more processor cores crosses a threshold that is related to a maximum expected power consumption of the one or more processor cores; proportionally throttling the one or more processor cores with the throttle frequency; and  ([0030], “power management unit 115 may be programmed by a system administrator to throttle and resume the core clusters 100 proportionate to a relative priority of each core cluster 105 to the other core clusters 105, and based upon how much the processor 10 is above ... the power threshold.” And [0033], “the chip power capping unit 205 may implement a proportional feedback algorithm (shown below in the pseudo code example) that may track whether or not the processor 10 is operating above or below a predetermined power threshold, and to throttle or resume one or more of the processor core clusters 100 dependent upon whether the processor 10 is operating above or below the chip power threshold. The summing unit 231 may combine all capping outputs to reduce adjust the frequency and/or voltage of the core clusters as necessary to attempt to achieve operation within programmed thresholds.”)
disabling the operation of proportionally throttling once the power level of the power supply no longer crosses the threshold. (Fig. 1-2, [0030] “to throttle or resume one or more of the processor core clusters 100 dependent upon whether the processor 10 is operating above or below the power threshold. It is noted that the term “throttle” refers to reducing an operating clock frequency of one or more of the processor cores within a core cluster 105. Thus, a throttle event may refer to reducing the operating clock frequency by a predetermined amount. The term “resume” refers to increasing the operating clock frequency of the processor cores within a core cluster 105 subsequent to a processor core cluster being throttled.” Where when the power level is below the threshold the frequency is resumed/increased (i.e. the throttling is disabled)) 

As to claim 14, Krishnaswamy teaches this claim according to the reasoning provided in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 9-10, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy in view of Lehwalder et al. (WO 2019066928).
Regarding claim 2, Krishnaswamy teaches determining level but does not teach using an analog to digital converter to do so. Lehwalder teaches wherein the power detector comprises an analog-to-digital converter (Fig. 4 (442)) to continuously digitize a voltage level of the power supply. (Fig. 4, pg. 13, “A first AA filter 440 receives the analogue processing system signal 420 prior to the signal being supplied to an ADC filter 442, after which a second anti-aliasing filter may be provided. An output of the ADC/AA filter 442 may then be supplied to a register file 446 of the voltage regulator telemetry system.”)
Krishnaswamy and Lehwalder are analogous art. Lehwalder is cited to teach a similar concept of power monitoring in a system. Krishnaswamy teaches the need to measure a voltage level and Lehwalder teaches that a voltage level can be measured with and analog-to-digital converter. Based on Lehwalder and the KSR rationale of the use of known technique to improve similar devices (methods, or products) in the same way, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Krishnaswamy to use an analog-to-digital converter to measure the voltage level of the system.  
Regarding claim 3, Krishnaswamy teaches determining a power consumption but does not teach saving the minimum voltage level as a watermark/critical threshold. Lehwalder teaches wherein the power detector comprises circuitry to analyze the digitized voltage level and identify, based on the detected power level provided by the power supply, a minimum voltage level of the power supply, and save the minimum voltage level as the watermark. (Fig. 4, pg. 13 “The Vsys or Psys or Isys signal 233 from the input port 420 is also supplied, in this case without passing the system signal via the first AA filter 440 to a critical level comparator 474 which compares the system signal with a critical level threshold stored in a storage element 472. … The critical level threshold may be supplied to the critical level data element 472 from a location 432 of the register file 446.”)
Krishnaswamy and Lehwalder are analogous art. Lehwalder is cited to teach a similar concept of power monitoring in a system.  Krishnaswamy teaches determining a power consumption level and Lehwalder teaches that a minimum voltage level can be saved in a register for use in the system. Based on Lehwalder and the KSR rationale of the combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Krishnaswamy to store the minimum voltage level in a register for use in the system.  

As to claims 9-10 and 15-16, Krishnaswamy and Lehwalder teach these claims according to the reasoning provided in claims 2-3, respectively.

Claims 6, 12-13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy in view of Applicant Admitted Prior Art (AAPA)
Regarding claim 6, Krishnaswamy teaches throttling the system when a power consumption level is crossed but does not teaching using a trigger from an I/O interface. AAPA teaches further comprising an input/output (I/O) interface to trigger the PCU to proportionally throttle the one or more processor cores after the voltage level crosses the threshold. ([0029], “As discussed with reference to prior art, when a PMax (maximum power) Detector fires (based on input supply Vin threshold), the indication is immediately routed to all the processor cores through physical wires. In response, the processor cores transition to a clock squashing state where the dynamic power of the processor is brought down (throttled).”)
Krishnaswamy and AAPA are analogous art. AAPA is cited to teach a similar concept of power monitoring in a system and throttling the system as needed.  Krishnaswamy teaches throttling a device after crossing a voltage threshold and AAPA teaches using a trigger after a maximum power detector fires to throttle the system. Based on AAPA and the KSR rationale of the combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Krishnaswamy to trigger the throttling after a maximum power detector fires.  
Regarding claim 13, Krishnaswamy teaches throttling but does not specifically using clock squashing as a method to throttle. AAPA teaches wherein proportionally throttling the one or more processor cores comprises clock squashing. ([0029], “In response, the processor cores transition to a clock squashing state where the dynamic power of the processor is brought down (throttled).”)
AAPA is cited to teach a similar concept of throttling a system to reduce power and prevent damage to the system.  There are two main ways to throttle the clock frequency of a system: reduce the frequency of the clock or clock squashing. Both are effective ways to achieve throttling in a system. Based on AAPA and the KSR rationale of "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Krishnaswamy to use the clock squashing technique to throttle the system with a reasonable expectation of success.  
As to claims 12 and 19, Krishnaswamy and AAPA teach these claims according to the reasoning provided in claims 6.

Claims 7, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy in view of Bates et al. (US 20120096288)
Regarding claim 7, Krishnaswamy teaches a power consumption threshold but does not teach modifying it using the BIOS but Bates teaches comprises an interface to receive instructions from a basic input/output system (BIOS) to modify the threshold. ([0054], “. In one embodiment, threshold values unit 230 includes one or more registers that are configured to store values that may be changeable, e.g., through settings in a system BIOS.”)
Krishnaswamy and Bates are analogous art. Bates is cited to teach a similar concept of power monitoring in a system.  Krishnaswamy teaches using a voltage threshold for triggering throttling and Bates teaches that threshold values can be modified using a BIOS. Based on Bates and the KSR rationale of the combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Krishnaswamy to use a BIOS to modify the voltage threshold value as needed using the BIOS.  
As to claims 12 and 20, Krishnaswamy and Bates teach these claims according to the reasoning provided in claims 7.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        June 1, 2022

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187